Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to Claim Rejections of Claims 1-4, 6 and 9-10 under 35 USC 112(b) have been fully considered and are persuasive.  The Claim Rejections of Claims 1-4, 6 and 9-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-10 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art of record does not disclose a cushion pin pressure equalizing device for a die cushion device including a plurality of cushion pins inserted through a bolster of a press machine, a cushion pad configured to support a blank holder via the plurality of cushion pins, a die cushion load generator configured to generate a die cushion load to be applied to the cushion pad, and a die cushion controller configured to control the die cushion load generator so that the die cushion load generated by the die cushion load generator becomes a set target die cushion load, the cushion pin pressure equalizing device comprising: 
"a hydraulic cylinder group ... ;
a hydraulic device ... ;
a pressure detector ... ;
an initial pressure setting unit ... ;

wherein the initial pressure setting unit sets the initial pressure based on (1) a total volume of the ascending-side pressurizing chambers of the hydraulic cylinder group and a pipe line, (2) a minimum volume change amount of the ascending-side pressurizing chambers of the hydraulic cylinder group when a variation in height of the plurality of cushion pins is absorbed, and (3) a volume elastic modulus of the working fluid so that the working fluid has a second pressure corresponding to a lowest die cushion load of the set target die cushion load when the total volume of the working fluid having the initial pressure is compressed by the minimum volume change amount”. 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the initial pressure is set based on the limitations recited above. Searching by the Examiner yielded prior art as cited below: 
the closest prior art Hirao (5,735,201) does not disclose, 
a total volume [Vk] of the ascending-side pressurizing chambers of the hydraulic cylinder group and a pipe line,” “a minimum volume change amount [[Symbol font/0x44]Lk x [Symbol font/0x53]Sk] of the ascending-side pressurizing chambers of the hydraulic cylinder group when a variation in height of the plurality of cushion pins is absorbed,” and “a second pressure [PkLD] corresponding to a lowest die cushion load of the set target die cushion load and Hirao does not teach setting the claimed initial pressure (PkL0) of the working fluid in the total volume (Vk) according to the volume elastic modulus (K) of the working fluid, total volume (Vk), minimum volume change amount [[Symbol font/0x44]Lk x [Symbol font/0x53]Sk], and pressure (PkLD) corresponding to the lowest die cushion load as set forth in Applicant’s arguments. 
Claim 3, the prior art of record does not disclose a die cushion apparatus including: 
"a hydraulic cylinder group ... ;
a hydraulic device ... ;
a pressure detector ... ;
a first controller controlling the first hydraulic device … ;
an initial pressure setting unit ... ;
a second controller to control the second hydraulic device; wherein 
the initial pressure is set based on 
a total volume of the ascending-side pressurizing chambers of the hydraulic cylinder group and a pipe line, 
a minimum volume change amount of the ascending-side pressurizing chambers of the hydraulic cylinder group when a variation in height of the plurality of cushion pins is absorbed and 
a volume elastic modulus of the working fluid so that a pressure of the working fluid that increases when the total volume of the working fluid having the initial pressure is compressed by the volume change amount becomes a pressure corresponding to a lowest die cushion load of the set target die cushion load”. 
Regarding Claim 9, the prior art of record does not disclose; "A cushion pin pressure equalizing method for a die cushion device including a plurality of cushion pins inserted through a bolster of a press machine, a cushion pad configured to support a blank holder via the plurality of cushion pins, a die cushion load generator configured to generate a die cushion load to be applied to the cushion pad, and a die cushion 
preparing a hydraulic cylinder group ... ;
setting an initial pressure ... ;
controlling a pressure of a working fluid ... ;
... the initial pressure is set based on a total volume of the ascending-side pressurizing chambers of the hydraulic cylinder group and a pipe line, 
a minimum volume change amount of the ascending-side pressurizing chambers of the hydraulic cylinder group when a variation in height of the plurality of cushion pins is absorbed and 
a volume elastic modulus of the working fluid so that a pressure of the working fluid that increases when the total volume of the working fluid having the initial pressure is compressed by the volume change amount becomes a pressure corresponding to a lowest die cushion load of the set target die cushion load”. 
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the initial pressure is set based on the limitations recited above. Searching by the Examiner yielded prior art as cited below: 
The closest prior art, Kohno, et alia (US 8,127,590), hereinafter Kohno, discloses a die cushion device of a pressing machine comprising a controller. Kohno further discloses the controller uses the volume of the pressurizing chambers and volume elastic modulus (Col 6, Ln 41, Eq 1) as inputs in the pressure controlling calculation. Kohno is silent to a minimum volume change amount of the ascending-side pressurizing 
Caldwell, et alia (US 2017/0284388), hereinafter Caldwell, discloses a hydraulic powered machine comprising a controller which pumps are controlled by a controller. Caldwell further discloses the volume elastic modulus of the hydraulic working fluid as a parameter of the working fluid (Examiner notes the equivalent term "bulk modulus" is disclosed by Caldwell) but is silent to how the controller uses this parameter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725